Exhibit 10.6-21

SIERRA HEALTH SERVICES, INC.
1995 NON-EMPLOYEE DIRECTORS' STOCK PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT

 



AGREEMENT made as of the _______ day of___________, 200__, by and between Sierra
Health Services, Inc. (the "Company"), and __________(the "Optionee").



W I T N E S S E T H:



                    1. Grant of Option.

Pursuant to the provisions of the Sierra Health Services, Inc. 1995 Non-Employee
Directors' Stock Plan as Amended and Restated through April 8, 2003 (the
"Plan"), the Company hereby confirms the grant to the Optionee, subject to the
terms and conditions of the Plan (as it presently exists and as it may hereafter
be amended) and this Non-Qualified Stock Option Agreement (the "Agreement"), of
the right and option to purchase from the Company all or any part of an
aggregate of ______________ shares of the Stock of the Company (the "Shares") at
the exercise price of $_______ per Share (the "Option"), such Option to be
exercisable as hereinafter provided. This Option is not intended to be, and will
not be treated as, an incentive stock option within the meaning of section 422
of the Internal Revenue Code of 1986, as amended. The number of shares with
respect to which this Option is exercisable, and the exercise price with respect
to each Share, are each subject to adjustment under certain circumstances, as
more fully set forth in the Plan and Section 6.





                    2. Incorporation of Plan by Reference.

The Option has been granted to the Optionee under the Plan, a copy of which is
attached hereto as Attachment A. The Optionee hereby acknowledges receipt of the
attached copy of the Plan and agrees to be bound by all the terms and provisions
thereof (as presently in effect or hereafter amended). All of the terms,
conditions, and other provisions of the Plan are hereby incorporated by
reference into this Agreement. Capitalized terms used in this Agreement but not
defined herein shall have the same meanings as in the Plan. If there is any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall govern.





                    3. Expiration of Option.

The Option, to the extent that it has not theretofore been exercised, shall
expire at the earliest of (i) 11:59 p.m. (Las Vegas, NV time) the day prior to
the tenth anniversary of the date hereof, (ii) one year after the Optionee
ceases to serve as a director of the Company due to death, or disability or
Retirement, or (iii) six months after the Optionee ceases to serve as a director
of the Company for any other reason; provided, however, that, if the Optionee
dies during the one year after ceasing to serve as a director due to disability
or Retirement or during the six months after ceasing to serve as a director for
reasons other than disability, the expiration shall be delayed until the earlier
of one year after the Optionee's death or ten years after the date of grant of
the Option.





                    4. Option Exercise Limitations.

The Option may not be exercised except to the extent it has become and remains
exercisable in accordance with the Plan and this Section 4. The Option will
become cumulatively exercisable as to ____% of the shares of Stock subject to
such Option on each anniversary of the date of grant; provided, however, that
the Option will become immediately exercisable in full at (i) the time the
Optionee ceases to serve as a director of the Company due to death or
disability, or (ii) at the date six months prior to the expiration of the
Optionee's term of office as a director during which term the Optionee reaches
the maximum age permitted for election as a director under Section 3.02 of the
Amended and Restated Bylaws or (iii), if the Option was granted more than six
months prior to a Change of Control, upon such Change of Control; and provided
further, that, unless otherwise determined by the Board of Directors, the Option
may be exercised after Optionee ceases to serve as a director of the Company for
any reason other than death or disability only to the extent that the Option was
exercisable at the date Optionee ceased to be a director.





                    5. Option Exercise.

The method by which the Option may be exercised is set forth in Section 6(d) of
the Plan.





                    6. Adjustments.

The Option shall be subject to adjustment upon the occurrence of a corporate
transaction or event affecting Stock in accordance with Section 8 of the Plan.





                    7. Nontransferability; Beneficiaries.

No right or interest of the Optionee in the Option shall be pledged, encumbered,
or hypothecated to or in favor of any third party or shall be subject to any
lien, obligation, or liability of the Optionee to any third party, the Option
shall not be transferable to any third party by the Optionee otherwise than by
will or the laws of descent and distribution, and the Option shall be
exercisable, during the lifetime of the Optionee, only by the Optionee. The
foregoing notwithstanding, the Optionee will be entitled to designate a
beneficiary to exercise his rights under the Option upon the death of the
Optionee, in the manner and to the extent then permitted under the Plan.





                    8. Miscellaneous. (a) Binding Agreement.

This Agreement shall be binding upon the heirs, executors, administrators, and
successors of the parties. In particular, the Optionee's heirs, executors,
administrators, and successors shall be subject to the terms and conditions of
the Plan and this Agreement, and the Company may require any such person to
execute an agreement or other documents acknowledging and agreeing to such terms
and conditions as a condition precedent to any transfer of the Option or any
Shares purchased upon exercise of the Option into the name of any such person.
This Agreement constitutes the entire agreement between the parties with respect
to the Option and the Shares, and supersedes any prior agreements or documents
with respect thereto.



                        (b) Amendments to Agreement.

This Agreement may be amended, but no amendment, alteration, suspension,
discontinuation, or termination of this Agreement which may impose any
additional obligation upon the Company or impair the rights of the Optionee with
respect to the Option shall be valid unless in each instance such amendment,
alteration, suspension, discontinuation, or termination is expressed in a
written instrument duly executed in the name and on behalf of the Company and by
the Optionee.





                        (c) No Other Rights Created.

Neither this Agreement nor the Option shall be deemed to create a condition of
service as a director or a right to be continued as a director. The Optionee
shall remain subject to termination of his status as a director to the same
extent as though this Agreement did not exist.





                        (d) Notices.

Any notice hereunder to the Company shall be addressed to it as P.O. Box 15645,
Las Vegas, Nevada 89114-5645, Attention: General Counsel. Any notice hereunder
to the Optionee shall be addressed to him/her at the address set forth below,
subject to the right of either party to designate at any time hereafter in
writing a different address.





                        (e) Counterparts.

This Agreement has been executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Optionee has executed this Agreement as of the
day and year first above written.



SIERRA HEALTH SERVICES, INC.





 

By: _________________________________________________________



Date: _______________________________________________________



 

Optionee: [Name]



 

Signature: ___________________________________________________



Address of Optionee:

